Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 12-19 in the reply filed on 12/7/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al (US Pub 2016/0136778). Feng et al discloses a porous pad 1 for performing chemical planarizing a substrate  comprising a first polymer layer 22 configured to contact the substrate during planarization, the first polymer layer 22 comprising a first, larger average pore size and a first lesser thickness, a second polymer layer 20 positioned on opposite side of the first polymer layer 22as a substrate-contacting side of the first polymer layer 22, the second polymer layer 20 comprising a second, smaller pore size and a second greater thickness, wherein one or more of the first polymer layer and second polymer layer comprises one or more of a polyurethane, polyester, a compound 26 bonded to the surface of some pores 24 (note Fig. 5-63, paragraphs [0015]-[0016], [0024]-[0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US Pub 2016/0136778). Feng et al discloses the claimed invention except the first polymer layer comprises a hardness 60-90 shore A or 30-0 shore D, a thickness in a range of 0.1 micron to 5 micron, the first pore size is within a range of 10 nm to 1000 nm, the second pore size within a range of 5 nm to 500 nm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the above ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723